Day, J.
This action was commenced on the 20th day of December, 1873, before a justice of the peace, for the recovery of $50.00. Judgment was rendered for plaintiff for the amount claimed. The defendant appealed to the Circuit Court, where plaintiff again recovered judgment for $50.00 and costs. The record does not show that a certificate of the trial judge was procured, as required by Section 3173, Code of 1873.
We have frequently held that such certificate is necessary to confer upon this court jurisdiction. Kieruffiv. Adams, p. 31, ante; Nicely v. Rogers & Swinney, 39 Iowa, 441. The appeal must be
Dismissed.